Citation Nr: 1529311	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-22 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to death benefits as the surviving spouse of the Veteran.

2.  Entitlement to death benefits as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from April 1946 to September 1947.  The Veteran died in January 1973, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in December 1986, the RO denied the appellant's claim for entitlement to death benefits as the surviving spouse of the Veteran.

2.  Evidence added to the record since the final December 1986 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to death benefits as the surviving spouse of the Veteran.

3.  The Veteran and the appellant divorced in September 1972.

4.  The Veteran died in January 1973.






CONCLUSIONS OF LAW

1.  The December 1986 rating decision that denied the appellant's claim for entitlement to death benefits as the surviving spouse of the Veteran is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of entitlement to death benefits as the surviving spouse of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for recognition of the appellant as the Veteran's surviving spouse for death benefits are not met.  38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.50, 3.55, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.

The Board finds that the appellant has submitted new and material evidence sufficient to reopen her claim for entitlement to death benefits as the surviving spouse of the Veteran.  Specifically, in her January 2010 notice of disagreement, the appellant asserted that there was no divorce between herself and the Veteran, and submitted documentation from the Superior Court of the District of Columbia to that effect.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that prejudicial deficiencies in the timing or content of notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).

In this case, it is clear that the appellant is aware of what is needed to warrant entitlement to death benefits as the surviving spouse of the Veteran.  In her January 2010 notice of disagreement, her April 2010 statement, and her August 2013 substantive appeal, the appellant asserted that she and the Veteran did not divorce.  The Board finds that these statements show that she has actual knowledge of the type of information and evidence needed to substantiate her claim.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case in an April 2015 SSOC.  Accordingly, the evidence reflects that the appellant had actual knowledge of the evidence and information needed to substantiate her claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant service records, administrative documents, and lay statements have been obtained.  Thus, the Board finds that VA made all reasonable efforts were to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

The Board finds that the appellant does not qualify as the Veteran's "surviving spouse" for VA purposes.

As applicable to this case, a "surviving spouse" is a person who had a valid marriage to the Veteran, and was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence.  Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

Here, the Board finds that the appellant and the Veteran were divorced at the time of his death.  In September 1972, the Superior Court of the District of Columbia granted the appellant a judgment of absolute divorce from the Veteran; a copy of that document is of record.  In January 1973, the Veteran died, and the District of Columbia Department of Public Health issued a Certificate of Death on which the Veteran was identified as "Divorced."  A copy of that document is also of record.

The Board is cognizant that the appellant submitted a Certificate from the Superior Court of the District of Columbia, dated January 2010, which states that a search of the records of that Court found no decree of divorce or annulment of marriage between the appellant and the Veteran.  However, that search omitted the Veteran's middle initial.  In that regard, a March 2010 Report of General Information generated by the RO specifies that the RO contacted the Superior Court, and that an employee ascertained that "the [divorce] documents could not be found by computer but that with the Civil Action [Number]...[the employee] found the physical record.  This record shows a divorce between [the appellant and the Veteran, including his middle initial]."

The Board is likewise cognizant of the appellant's various arguments-including those dated January 2010, April 2010, and August 2013-that the divorce decree was invalid, and that the identification as "Divorced" on the Veteran's Certificate of Death was the product of misrepresentations by the Veteran's family of origin.  The Board finds that the appellant's unsubstantiated contentions are outweighed by the official documentation of the Certificate of Death and the divorce decree, as well as by the confirmation thereof by the RO in March 2010.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider consistency with other evidence submitted on behalf of the appellant).

Since the appellant was divorced from the Veteran at the time of his death, she does not qualify as his "surviving spouse."  38 C.F.R. § 3.50(b).


ORDER

The claim of entitlement to death benefits as the surviving spouse of the Veteran is reopened.

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


